El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
.,r, En la Corte Municipal.de Caguas se estableció un pleito contra el peticionario-y el demandado Ramón Flores . Blan-*554diño. Contra la sentencia qne declaró con lugar la demanda, apelaron los demandados para ante la Corte de Distrito de Humacao. En la corte de distrito el aquí peticionario exeep-cionó la demanda por el defecto de indebida acumulación de partes demandadas. Se declaró con lugar la excepción pre-via y en su consecuencia se ordenó la eliminación del deman-dado Flores Blandino. A pesar de no haberse radicado la correspondiente demanda enmendada, se señaló la vista del juicio oral para el día de boy, 28 de marzo, a la 1:30 de la tarde. El 22 del actual el peticionario solicitó la suspen-sión del juicio por el fundamento antes expuesto, es decir, por no bailarse el caso listo para juicio. No accediendo la corte a la suspensión, en el día de ayer radicó el peticionario la solicitud de certiorari de este caso, dándose cuenta de dicba solicitud al tribunal, como de costumbre, al terminar la sesión de la tarde.
 Al examinar la' petición en el día de boy, lo más pronto que hemos podido hacerlo, nos encontramos con que el expedir el auto de certiorari a ningún fin práctico conduciría, pues la notificación llegaría a la corte inferior después de celebrado el juicio cuya suspensión interesa el peticionario.
La práctica de radicar recursos ante este tribunal en el último instante, sin damos una oportunidad de estudiar el asunto con el detenimiento que cada caso requiere, no es recomendable y no debe alentarse.
La tardanza en la presentación de la solicitud nos obliga a denegar la expedición del auto de certiorari, sin perjuicio de que el peticionario ejercite cualquier otro derecho que pudiera tener.